Case 2:19-cv-21401-KM-ESK Document 67 Filed 12/08/20 Page 1 of 2 PageID: 721




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



LISA DeFRANK, et al.,
                                               Case No. 19–cv–21401–KM–ESK
             Plaintiffs,

       v.
                                             PRETRIAL SCHEDULING ORDER
SAMSUNG ELECTRONICS
AMERICA, INC.,

             Defendant.


       THIS MATTER having come before the Court pursuant to Rule 16 of the
 Federal Rules of Civil Procedure, and the parties having reviewed the Court’s Civil
 Case Management Order and Local Rules, and for good cause shown,

       IT IS on this 8th day of December 2020         ORDERED that:

        1.   A telephone status conference is scheduled for February 25, 2021 at
 11:00 a.m. before Magistrate Judge Edward S. Kiel. The dial in number is 1-888-
 684-8852 and access code is 310-0383#. The parties shall file a joint letter, at
 least three business days before the conference, advising of the status of discovery,
 any pending motions, and any other issues to be addressed.

        2.    The parties shall exchange the information required under Fed. R. Civ.
 P. 26(a)(1) by January 8, 2021.

        3.   Fact discovery is to remain open through December 31, 2021. All
 depositions of fact witnesses must be completed by the close of fact discovery. No
 fact discovery is to be issued or engaged in beyond that date, except for good cause
 shown.

         4.   Motions to add new parties, whether by amended or third-party
 complaint, and motions to amend pleadings (Motions to Amend) must be filed no
 later than March 31, 2021, unless a motion to dismiss is filed by defendant in
 response to the second amended complaint (ECF No. 66). If a motion to dismiss is
 filed, the time in which to file a Motion to Amend shall be within 90 days after the
 Court’s ruling on defendant’s motion to dismiss.
Case 2:19-cv-21401-KM-ESK Document 67 Filed 12/08/20 Page 2 of 2 PageID: 722




        5.    The parties may serve initial written discovery requests on or before
 January 15, 2021. Interrogatories shall be limited to 25 single questions,
 inclusive of subparts.

       6.   The number of depositions to be taken by each side shall not exceed 15.

       7.   The parties are directed to Rule 26(f) and Local Rule 26.1, which
 address preservation of discoverable information, discovery of electronically stored
 information, claims of privilege or work product protection, and the obligations of
 counsel concerning their clients’ information management systems.

        8.  The parties are directed to the Court’s Civil Case Management Order
 for procedures concerning discovery disputes, motion practice, and requests for
 extensions and adjournments.

       9.    Plaintiffs’ expert reports shall be served by February 28, 2022. All
 Defendant’s expert reports shall be served by April 29, 2022. Depositions of all
 experts shall be completed by July 29, 2022. All expert reports shall comport
 with the form and content requirements set forth in Rule 26(a)(2)(B). No expert
 may testify at trial as to any opinions or facts not substantially disclosed in the
 expert’s report.

        10. Proposed confidentiality orders, submitted upon the consent of the
 parties, must comply with Rule 26(c), Local Rule 5.3, and applicable case law.
 Please also refer to the Court’s Civil Case Management Order.

       11. A briefing schedule on plaintiffs’ motion for class certification shall be
 addressed at a future status conference.




                                                 /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE




                                          2
